Case 1:20-cv-02146-TJK Document 48 Filed 11/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DR. SAAD ALJABRI,
Plaintiff,
Vv, Civil Action No. 1:20-cv-02146-TJK

MOHAMMED BIN SALMAN BIN
ABDULAZIZ AL SAUD, et al.

Defendants.

 

 

[PROPOSED] ORDER

The Court having considered Plaintiff's Motion to Unseal and the entire record herein, IT
IS ORDERED that the motion is GRANTED.

IT IS FURTHER ORDERED that the Clerk shall: (1) unseal Docket Number 9 (Sealed
Motion for Leave to File Document under Seal filed August 21, 2020), Docket Number 14-5
(Exhibit E to Sealed Motion for Leave to File Document under Seal filed September | 1, 2020),
Docket Number 15 (Sealed Order filed September 22, 2020), Docket Number 16 (Sealed
Affidavits filed September 15, 2020), Docket Number 18 (Sealed Document filed September 25,
2020), and Docket Number 19 (Sealed Document filed September 25, 2020), including any
attachments; and (2) replace previously sealed Docket Number 14 (September 11, 2020 Sealed
Motion), Docket Number 14-1 (Exhibit A to September | 1, 2020 Sealed Motion), Docket Number
14-2 (Exhibit B to September 11, 2020 Sealed Motion), Docket Number 14-3 (Exhibit C to
September 11, 2020 Sealed Motion), Docket Number 14-4 (Exhibit D to September 11, 2020
Sealed Motion), and Docket Number 17 (Sealed Motion filed September 15, 2020) with redacted

versions filed separately under seal as Docket Numbers 43 and 45 as follows: Docket Number 14
Case 1:20-cv-02146-TJK Document 48 Filed 11/02/20 Page 2 of 2

with Docket Number 43, Docket Number 14-1 with Docket Number 43-1, Docket Number 14-2
with Docket Number 43-2, Docket Number 14-3 with Docket Number 43-3, Docket Number 14-

4 with Docket Number 43-4, and Docket Number 17 with Docket Number 45.

pac _h}2] 20 C2017 -

UNITED STATES DISTRIC LIGDOF
